Citation Nr: 1446380	
Decision Date: 10/20/14    Archive Date: 10/30/14

DOCKET NO.  12-11 556A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for arthritis of the ankles.

2. Entitlement to service connection for arthritis of the ankles, claimed as secondary to service-connected arthritis of the toes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1990 to September 1992.

This case comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  Jurisdiction over this case was subsequently transferred to the VA Regional Office in Winston-Salem, North Carolina, and that office forwarded this appeal to the Board.

The Veteran's claims files are entirely converted to the electronic systems in the Veterans Management Benefits System (VBMS) and Virtual VA.


FINDINGS OF FACT

1. In a September 1998 rating decision, the RO denied the Veteran's claim for entitlement to service connection for arthritis of the ankles, to include on a secondary basis.  The Veteran filed a timely notice of disagreement (NOD) and the RO issued a January 2003 statement of the case (SOC), but the Veteran did not file a substantive appeal.  

2. Evidence received since the September 1998 rating decision and January 2003 SOC relates to unestablished facts necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.

3. The evidence is approximately evenly balanced as to whether the Veteran's arthritis of the ankles was caused by his service-connected arthritis of the toes.






CONCLUSIONS OF LAW

1. The September 1998 decision denying entitlement to service connection for arthritis of the ankles, to include on a secondary basis, is final.  38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. §§ 20.202, 20.1103 (2013).

2. Evidence received since the September 1998 decision and January 2003 SOC is new and material and the claim of entitlement to service connection for arthritis of the ankles is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3. With reasonable doubt resolved in favor of the Veteran, arthritis of the ankles was proximately due to or the result of the Veteran's service-connected arthritis of the toes.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Reopening

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  When an RO provides a claimant with a statement of the case, 38 U.S.C.A. § 7105(d)(3) generally requires the claimant to file a "formal appeal" within sixty days of the date of the statement of the case.  This sixty day period may be extended "for a reasonable period on request" or "for good cause shown" Id.  

In September 1998 the RO denied entitlement to service connection for arthritis of the ankles.  The Veteran filed a NOD and the RO issued a SOC, but the Veteran did not file a substantive appeal or request an extension of the ordinary sixty day period or attempt to show "good cause" for his failure to file a formal appeal.  Accordingly, the Veteran did not perfect his appeal from the September 1998 decision denying service connection for arthritis of the ankles and that decision became final.  38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. §§ 20.202, 20.1103.

One exception to the general rule of finality is 38 U.S.C.A. § 5108, which provides that, if new and material evidence is presented with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  "New evidence means evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to establish the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim."  38 C.F.R. § 3.156(a).

The RO denied service connection for arthritis of the Veteran's ankles based on a report of a November 2002 VA examination, in which the examiner found no evidence of ankle arthritis.  The examiner attributed any ankle pain the Veteran experienced to obesity.  The Veteran has submitted evidence, in the form of podiatry records and medical opinions, tending to show that he now has arthritis of the ankles and that his ankle arthritis is related to his service-connected arthritis of the toes.  This evidence was not before the RO at the time of the prior denial and raises a possibility of substantiating the claim.  Reopening of this claim is therefore warranted.

Service Connection

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that it was proximately due to, the result of, or aggravated by a service-connected disease or injury.  See 38 C.F.R. § 3.310(a), (b); Allen  v. Brown, 7 Vet. App. 439, 448-49 (1995) (en banc).  

The Veteran was discharged from the Army in September 1992 after Physical Evaluation Board proceedings determined that he suffered from arthritis of the metatarsophalangeal joints of both toes with hallux rigidus.  Hallux rigidus is "painful flexion deformity of the great toe in which there is limitation of motion at the metatarsophalangeal joint."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 818 (32d ed. 2012).  In a rating decision dated February 1993, VA determined that his foot disability was related to his military service.

In 2001, before the RO denied his first ankle claim, the Veteran testified at a hearing before a decision review officer.  In his testimony, he described his two big toes as "essentially rock solid" and he explained this affected the way he walked: "As you can see when I walk I'm on the outside of my feet so that I don't have to bend my big toes because it hurts too much.  And if I do, then my ankles hurt and my knees hurt and it shoots all the way up into my back."  In his 2001 testimony, the Veteran acknowledged that his only medical diagnosis of arthritis was for his feet, but he attributed his ankle pain to his service-connected toe condition.

In January 2010, the Veteran renewed his claim for his ankle arthritis "due to my service-connected feet."  By this time, the Veteran had received a medical diagnosis of bilateral arthritis of the ankles.  This diagnosis satisfies the "current disability" element of his claim for secondary service connection.

The Veteran also submitted a letter from a VA podiatrist who treated his ankle condition and progress notes from a podiatrist in private practice.  The VA podiatrist's letter is undated, but was received by the RO in January 2010.  The VA podiatrist wrote, "it is at least as likely as not that his on going bilateral ankle problems are being aggravated by his foot problems."  According to the private podiatrist's December 2010 progress note, "There is no question that the fused MP [metatarsophalangeal] joints and prior that the arthritic first MP joints have caused him to have abnormal biomechanics and abnormal gait which could have caused deterioration of the midfoot, subtalar joint, and ankle joint over the years secondary to the abnormal biomechanics and gait."

Upon receipt of the renewed ankle claim, the RO arranged for an examination of the Veteran's ankles by a nurse practitioner, who issued a written report in November 2010.  The nurse practitioner made a diagnosis of ankle arthritis.  In her report, she opined that it was unlikely that the Veteran's ankle arthritis was the result of or aggravated by his service-connected foot condition.  She mentioned two reasons to support her conclusion: 1) her observation of the Veteran's gait and 2) his history of obesity.  

In the portion of the report labelled "PHYSICAL EXAM", the examiner wrote that she had observed the Veteran walking in the hallway.  According to the report, there was "no obvious limping" and the Veteran walked "slightly on the outside of his shoe.  Essentially, a normal gait."  In the section of her report which explains her conclusions, she wrote:  "In concurrence to the previous 2002 C&P examination and rendered medical opinion regarding the same claimed conditions; the veteran has a history of being morbidly obese, is most likely the cause for the bilateral knee and ankle conditions.  The veteran does not have an antalgic gait or grossly abnormal gait . . . that would cause morphology changes to the bilateral ankles and knees."

After receiving the November 2010 VA examination report, the Veteran wrote a letter to the RO complaining that the examiner observed him walking only very briefly, during the time he was taking the two or three steps necessary to enter the examiner's office and sit down.  VA treatment records since the November 2010 VA examination are also in the claims file.  They include the following note from the VA podiatrist dated December 2011: "He is noticing more and more trouble with the osteoarthrosis of his ankles.  Assessment and Plan: This is probably a residual symptom secondary to his long-standing hallux rigidus issues which are service connected."

Each medical opinion in the record contained some rationale and should be given some weight, with the respective health care professionals' qualifications being a threshold consideration.  See Nieves-Rodrigeuz v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations include whether the person opining is suitably qualified and sufficiently informed).  For the following reasons, the Board assigns significant weight to the December 2011 opinion of the VA podiatrist.  First, the November 2010 VA examination report suggested that the Veteran "does not have an antalgic gate" and based its conclusion, at least in part, on the assumption that the Veteran had "[e]ssentially, a normal gait."  This observation is inconsistent with an October 2009 VA examination report evaluating the Veteran for a separate claim for entitlement to total disability due to individual unemployability.  The October 2009 VA examiner wrote: "Gait is antalgic in appearance, wide-based, slow and abnormal."  As the Veteran explained in his letter, the November 2010 report conflicts with the Veteran's statements.  Moreover, at least two podiatrists described the Veteran's gait as abnormal in 2010 and, according to the VA treatment records from February 2014, the Veteran "walks with bilateral antalgic stiff gait."  

The Veteran's unusual gait was significant to the etiology opinions of the Veteran's VA podiatrist, who has treated the toe and ankle arthritis as related problems since at least 2008.  An adequate medical opinion must consider the veteran's prior medical history and examinations.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012).  The November 2010 VA examination report not only makes findings which appear inconsistent with the Veteran's prior medical history and examinations, but there is no apparent recognition of the inconsistency and no attempt to explain why the contrary observations of other health care professionals over a number of years were either mistaken or insignificant.  The Veteran's statements, which the Board finds to be credible, further suggest that the VA podiatrist based his conclusions on a longer and more thorough opportunity for observation than was available to the November 2010 examiner.  The November 2010 VA examiner also attributed the ankle arthritis to the Veteran's weight, but this fact was presumably well known to the Veteran's VA podiatrist.

Accordingly, the Board finds that the evidence is at least evenly balanced as to whether his arthritis of the ankles is proximately due to or the result of his service connected arthritis of the toes.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for arthritis of the ankles secondary to service-connected arthritis of the toes is warranted.  38 U.S.C.A. § 5107(b).




ORDER

New and material evidence has been received to reopen a claim of service connection for arthritis of the ankles.  The appeal is allowed to this extent.

Entitlement to service connection for arthritis of the ankles is granted.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


